Exhibit 99.1 Preliminary Financial Results for the Third Quarter Ended September 30, 2007 This Current Report on Form 8-K provides selected preliminary unaudited consolidated financial results of Energy Future Holdings Corp. (“EFH”) for the nine months ended September 30, 2007, which were released on October 23, 2007.Please note that, unless as explicitly stated herein, the results presented below are the consolidated results for EFH, which include the results for Oncor Electric Delivery Company LLC (“Oncor Electric Delivery”) and its subsidiaries. The following information is preliminary and, as a result, during the course of EFH’s preparation of its final consolidated financial statements and the related notes and the completion of EFH’s quarterly closing procedures and analyses, EFH may identify items that would require it to make adjustments to the preliminary GAAP financial results presented in this Current Report on Form 8-K.The preliminary financial results presented in this Current Report on Form 8-K have been prepared on a basis consistent with EFH’s consolidated financial statements included in its Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on October 17, 2007.These preliminary financial results are not necessarily indicative of the results to be expected for the full year or any future period.These preliminary financial results should be read in conjunction with ‘‘Energy Future Holdings Corp. Unaudited Pro Forma Condensed Consolidated Financial Information,’’ ‘‘Selected Historical Consolidated Financial Data,’’ and ‘‘Management’s Discussion and Analysis of Financial Condition and Results of Operations,’’ all of which are included in EFH’s Current Report on Form 8-K filed with the SEC on October 17, 2007. Property, plant and equipment, net as of September 30, 2007 is expected to increase by approximately $1.5 billion, or approximately 8%, to approximately $20.2 billion compared to $18.8 billion at December 31, 2006. This increase reflects development and construction costs associated with new lignite coal-fueled generation facilities, net of the impairment of balances related to eight units suspended in February 2007, and ongoing investment spending in existing generation operations and the transmission/distribution system, partially offset by depreciation expense for the period. Operating revenues are expected to decrease by between approximately $1.3 to $1.5 billion, or 15% to 18%, to between approximately $7.0 and $7.2 billion compared to $8.5 billion in the same period in 2006. This decline primarily reflects, in approximately equal measures, lower retail electricity revenues and net losses in 2007 from risk management and trading activities (compared to net gains in 2006 from these activities). The lower retail revenues reflect volume declines due to customer churn, particularly in the first half of the year, and lower average consumption per customer due in part to cooler, below normal weather this past summer. The revenue decline also reflects lower average pricing, including the effects of residential price discounts implemented in 2007. The results from risk management and trading activities are driven by unrealized mark-to-market net losses associated with positions entered into as part of the long-term hedging program due to higher forward natural gas prices. Net income is expected to decrease by between approximately $1.4 to 1.5 billion, or 67% to 72%, to between approximately $600 to $700 million compared to $2.1 billion in the same period in 2006. This decrease is driven by the factors affecting operating revenues discussed immediately above as well as charges arising from the suspension of development of eight coal-fueled generation units in February 2007. Other contributing factors to the net income performance includethe effects of a planned nuclear generation unit outage in early 2007 and higher lignite mining costs resulting from weather-related inefficiencies, increased selling, general and administrative costs in the retail and generation facility development and construction operations and the costs associated with Oncor Electric Delivery’s 2006 cities rate settlement. Adjusted EBITDA including Oncor Electric Delivery’s EBITDA is expected to decrease by between approximately $600 million to $800 million, or 14% to 18%, to between approximately $3.6 to $3.8 billion compared to $4.4 billion in the same period in 2006.Adjusted EBITDA excluding Oncor Electric Delivery is expected to decrease by between $600 million to $800 million, or 17% to 22%, to between approximately $2.8 billion and $3.0 billion compared to $3.6 billion in the same period in 2006. This decrease is driven by the lower average retail pricing and the decline in retail sales volumes referred to in the discussion of operating revenues above and also reflects the other contributing factors cited in the discussion of net income above. Set forth below is a reconciliation of net income to EBITDA and then to Adjusted EBITDA for the nine months ended September 30, 2006.For more information on EBITDA and Adjusted EBITDA and why management believes EBITDA and Adjusted EBITDA are useful measures, see note (a) below. Nine Months Ended September 30, 2006 (dollars in billions) (unaudited) Net income (loss) $ 2.077 Provision for income taxes 1.036 Interest expense and related charges 0.640 Depreciation and amortization 0.628 EBITDA (a) $ 4.381 Oncor EBITDA (1.000 ) Oncor Dividends 0.255 Interest Income (0.030 ) Impairment of assets and inventory write down 0.204 Unrealized net (gains) or losses resulting from hedging obligations (0.214 ) Amortization of nuclear fuel 0.048 Amount of loss on sales of accounts receivable and related assets in connection with the existing receivables facility 0.028 Income from discontinued operations, net of tax (0.081 ) Extraordinary (gain) loss, net of tax Cumulative effect of changes in accounting principles, net of tax Non-cash compensation expenses (FAS 123R) 0.014 Severance expense (b) 0.016 Equity losses of unconsolidated affiliate engaged in broadband over power lines 0.010 Losses on early extinguishment of debt and energy services contract 0.001 Transition and business optimization costs (c) Shareholder litigation charges (credit) (0.015 ) Transaction and merger expenses (d) 0.011 Restructuring and other (e) (0.012 ) Expenses incurred to upgrade or expand a generation status (f) 0.003 Adjusted EBITDA (excluding Oncor Electric Delivery (g) $ 3.619 Add back Oncor Electric Delivery adjustments 0.758 Adjusted EBITDA (h) $ 4.377 (footnotes on following page) NOTES (a) EBITDA, a measure used by management to evaluate operating performance, is defined as net income plus (i) provision for income taxes, (ii) interest expense and (iii) depreciation and amortization.EBITDA is not a recognized term under GAAP and does not purport to be an alternative to net income as a measure of operating performance or to cash flows from operating activities as a measure of liquidity or any other measure of financial performance presented in accordance with GAAP.Additionally, EBITDA is not intended to be a measure of free cash flow available for management’s discretionary use, as it does not consider certain cash requirements such as interest payments, tax payments and other debt service requirements.Management believes EBITDA is helpful in highlighting trends because EBITDA excludes the results of decisions that are outside the control of operating management and that can differ significantly from company to company depending on long-term strategic decisions regarding capital structure, the tax jurisdictions in which companies operate and capital investments.In addition, EBITDA provides more comparability between our historical results and results that reflect the new capital structure.Management compensates for the limitations of using non-GAAP financial measures by using them to supplement GAAP results to provide a more complete understanding of the factors and trends affecting the business than GAAP results alone.Because not all companies use identical calculations, our presentation of EBITDA may not be comparable to similarly titled measures of other companies.Adjusted EBITDA excluding Oncor Electric Delivery and Adjusted EBITDA including Oncor Electric Delivery are defined as EBITDA adjusted to exclude noncash items, unusual items and other adjustments permitted in calculating covenant compliance under certain of our indebtedness.We believe that the inclusion of supplementary adjustments to EBITDA applied in presenting Adjusted EBITDA excluding Oncor Electric Delivery and Adjusted EBITDA including Oncor Electric Delivery are appropriate to provide additional information to investors about how the covenants will operate and about certain noncash items, unusual items that we do not expect to continue at the same level in the future and other items.Such supplementary adjustments to EBITDA may not be in accordance with current SEC practice or with regulations adopted by the SEC that apply to registration statements filed under the Securities Act and periodic reports under the Exchange Act.Accordingly, the SEC may require that Adjusted EBITDA excluding Oncor Electric Delivery and Adjusted EBITDA including Oncor Electric Delivery be presented differently in filings made with the SEC than as presented in this Current Report on Form 8-K, or not be presented at all. (b) Severance includes amounts incurred related to outsourcing, restructuring and other amounts deemed to be in excess of normal recurring amounts. (c) Transition and business optimization costs include amounts related to outsourcing initiatives and system implementations. (d) Transaction and merger expenses include costs incurred related to abandoned strategic transactions, new growth initiatives and merger expenses. (e) Restructuring and other include charges and credits related to restructuring initiatives and other non-recurring activities. (f) Expenses incurred to upgrade or expand a facility does not include costs incurred to purchase replacement power that should be included under the definition as we did not historically track these costs. (g) Calculated pursuant to the terms of the EFH Senior Interim Facility, in particular the debt incurrence covenant.Excludes Oncor Electric Delivery’s EBITDA, except to the extent dividends are received from Oncor Electric Delivery. (h) Calculated pursuant to the terms of the EFH Senior Interim Facility, in particular the restricted payments covenant. Includes Oncor Electric Delivery’s EBITDA.
